DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8, 10-16 and 18-19 were previously pending and subject to a non-final office action mailed 07/07/2021. Claims 1, 12, 15-16, and 19 were amended; no claim was cancelled or added in a reply filed 11/03/2021. Therefore claims 1-8, 10-16 and 18-19 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 9 , filed 11/03/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections of claims 1 and 16 has been withdrawn. 
Applicant’s arguments, see remarks p. 9 , filed 11/03/2021, with respect to 112b rejections have been fully considered and are persuasive.  The 112b rejections of claims 12-13 and 15 has been withdrawn. 
Applicant's arguments filed 11/03/2021 in regards to section 101 have been fully considered but they are not persuasive. 
Applicant argues that, in addition to the argument made in the reply dated 06/22/2021, the current claims recite “receiving, in mail processing equipment, the picked up item” and “automatically routing, by mail processing equipment, the item for transportation to the 
Examiner reiterates the counter arguments stated in the non-final office action dated 07/07/2021. In addition, the current limitations of “receiving, in mail processing equipment, the picked up item” and “automatically routing, by mail processing equipment, the item for transportation to the delivery vehicle” are recited at a high level of generality which amounts to simple instructions of applying the abstract idea into a computer environment. Moreover, the specification does not give any indication that the mail processing equipment (i.e. sensors, cameras, or a computer, a processor, software running on the central processor 110, or the like) are anything other than off the shelves generic computer elements. Therefore, the abstract idea is linked to generic computer elements in order to automate the process and nothing more. As such, the claims are not patent eligible. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8, 10-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “automatically routing by mail processing equipment, the item for transportation to the delivery vehicle”. The limitation is new matter because it lacks support in the specification.
 In order to understand the limitation, the meaning of “mail processing equipment” needs to be understood as it is absent in the specification. “item processing equipment” appears in the specification with “item” being described as “the term "item" may refer to discrete articles in the distribution network, such as mail pieces, letters, flats, magazines, periodicals, packages, parcels, goods handled by a warehouse distribution system, baggage in a terminal, such as an airport, etc., and the like” in paragraph 22 of the specification as filed. Therefore, “mail processing equipment” is equivalent to “item processing equipment”. 
“item processing equipment” is described in paragraph 36 of the specification as “The item processing equipment 122 may comprise sensors, cameras, or a computer, a processor, software running on the central processor 110, or the like. In some embodiments, the item processing equipment 122 may be integrated with one or more other modules of the system 100. The item processing equipment 122 may be configured to receive one or more signals from one or more sensors, cameras, connections with sensors or connections with cameras or 
However, the closest support Examiner could find to explain how the item processing equipment automatically routes the items to be transported to a delivery vehicle is in paragraph 45 of the specification as filed. The paragraph states that “The item processing equipment 122 can be embodied in one or more pieces of item handling equipment, item scanners, sorting equipment, or other devices used to process and handle items being distributed via the distribution service or distribution network, for example a handheld scanner or a barcode scanner operated in a hub facility. For example, the item processing equipment 122 may be embodied in equipment configured and designed to scan items and acquire information of the items (for example, equipment that can identify, scan, and perform optical character recognition (OCR) on destination and return address information). The item processing equipment 122 may comprise a vision or camera system configured to identify and/or capture address information and other information located on or associated with items to be distributed. In some embodiments, the item processing equipment 122 comprises any other means for identifying and capturing information about items being distributed. In some 
 However, the paragraph only discloses that the item processing equipment captures information on the items to be transported in order to handle items being distributed but it does not disclose how those items are routed to a delivery vehicle. As such, the limitation is a new matter. Similar rejection is taken for claim 19. 
Claims 2-8, 10-16 and 18 are also rejected under 112a for failing to cure the deficiencies above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 recites “receiving a request to pick-up the item from the customer, the request comprising: a selection of a delivery channel by which the customer requests the item be transported; the delivery address for the item; a detailed description of the item to be delivered, the detailed description including one or more of a size, a shape, and contents of the item; and a requested delivery window for delivery of the item to the delivery address; 

The judicial exceptions of the respective claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of managing transport activities of a package between an origin to a destination through the user of a user interface, processor, mail processing equipment, a vehicle and a dynamic router. The claimed user interface, processor, mail processing equipment and dynamic router are recited at a high level of generality and are merely invoked as tools for automating commercial interactions and managing interactions between people. Simply implementing the abstract idea on a generic user interface, processor, mail processing equipment and dynamic router is not a practical application of the abstract idea. 
The claims further recite “a delivery vehicle”. The delivery vehicle is recited at high level of generality which amounts to generally linking the abstract idea into a field of use. 
The claims further recites “providing a user interface to enable a customer to request delivery of an item to a delivery address”. The “providing” step is also recited at a high level of generality and amounts to a form of insignificant extra solution activity. 

Claims 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using user interface, processor and dynamic router for managing interactions between people and commercial interactions amount to no more than mere instructions to apply the exception using generic computer elements. In addition, the specification of the application as published (US 20170098188) (paragraphs 33-45) does not provide any indication that the additional element described above is anything other than generic, off the shelf computer component, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over the network is a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the “providing” step is well understood, routine and conventional activity is supported under Berkheimer. 
 Thus, even when viewed individually and in combination, nothing in claim 1 provides an inventive concept. Claim 1 is ineligible. 
Dependent claims 2-8 and 18 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations.


These limitations, stated above, under their broadest reasonable interpretation are directed towards certain methods of organizing human activity. That is the claims covers concepts on commercial interactions (including marketing or sales activities or behaviors; 
The judicial exceptions of the respective claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of managing transport activities of a package between an origin to a destination through the user of a user interface, processor, a delivery vehicle and a dynamic router. The claimed user interface, processor, mail processing equipment and dynamic router are recited at a high level of generality and are merely invoked as tools for automating commercial interactions and managing interactions between people. Simply implementing the abstract idea on a generic user interface, processor and dynamic router is not a practical application of the abstract idea. 
The claims further recite “a delivery vehicle configured to”. The delivery vehicle is recited at high level of generality which amounts to generally linking the abstract idea into a field of use. 
Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 19 is directed towards an abstract idea. 
Claims 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using user interface, 
Dependent claims 10-13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 19 without successfully integrating the exception into a practical application or providing significantly more limitations.
Dependent claim 14-16 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 19 without successfully integrating the exception into a practical application (the processor and dynamic router are still recited at a high level of generality which amounts “apply it” instructions) or providing significantly more limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Primary Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628